Citation Nr: 1107541	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-22 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
a left eye retinal detachment status post scleral buckle surgery.  

2.  Entitlement to an initial compensable rating for right middle 
finger boutonniere deformity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to December 
2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2004 and July 2004 rating decisions by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 2004, the RO awarded service 
connection for a left eye retinal detachment status post scleral 
buckle surgery and for right middle finger boutonniere deformity 
and assigned 10 percent ratings for the left eye disorder, and a 
noncompensable rating for the right middle finger deformity.  
Following June 2004 VA medical examinations to evaluate these 
disorders, the RO, in July 2004 confirmed and continued the 
previously assigned ratings.  

In an April 2006 rating decision, the RO increased the evaluation 
for service-connected left eye disability to 20 percent, 
effective December 28, 2003.  Since the increase during the 
appeal did not constitute a full grant of the benefit sought, the 
Veteran's claim for an increased evaluation for a left eye 
disability remains on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 
(1993).

In July 2010, the Board remanded the appeal for a Travel Board 
hearing, and, in December 2010, the Veteran testified before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
these claims.  During the pendency of this appeal, the Court 
issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claims is 
provided.

During the December 2010 Board hearing, the Veteran testified 
that he experienced pain and pressure in his left eye and that a 
VA doctor told him that he is legally blind in that eye.  He said 
that he was last treated for his left eye at the Miami VA Medical 
Center (VAMC) in 2008, and that he had another appointment 
scheduled for later that month in December 2010.  He had surgery 
on the eye in May 2006.   As regards his right middle finger, he 
testified that he had difficulty holding objects, making a fist, 
typing, and using a mouse for the computer.  He said he 
experienced pain and stiffness in his right middle finger.

The Veteran's claims file includes VA treatment records from the 
Miami VAMC dated from January 2004 to December 2005.  As any more 
recent records of VA treatment for the disabilities on appeal are 
potentially pertinent and within the control of VA, they should 
be obtained and associated with the claims file.  Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Furthermore, any private medical records 
addressing either disorder potentially pertinent and should be 
obtained and associated with the claims file.  

Also, the Board notes that the Veteran's most recent VA 
examinations for his service-connected left eye and right middle 
finger disabilities were conducted in June 2004.  The testimony 
given by the Veteran in December 2010 indicates that his service-
connected disabilities may have worsened since then.  In this 
regard, the Veteran said that his left eye visual acuity was 
corrected to 20/200 and that he was legally blind (according to a 
VA doctor in 2008); however, the June 2004 VA examination report 
indicated that his left eye visual acuity was corrected to 
24/100.  Also, the Veteran testified that he had difficulty 
grasping and holding onto objects; however, the June 2004 VA 
examination report indicated that he had no incapacity in this 
regard.  

Given the facts outlined above, the Board finds that more 
contemporaneous examinations, responsive to the pertinent rating 
criteria, would be helpful in evaluating these disabilities.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as outlined in Dingess/Hartman are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2010).

2.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed disabilities.  
Of particular interest are VA treatment 
records from the Miami VAMC from December 
2005 to the present, including, but not 
limited to any records concerning his left 
eye disability dated in December 2010, as 
well as the report of the May 2006 eye 
surgery .  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be afforded a VA eye 
examination to assess the degree of 
disability resulting from the left eye 
retinal detachment status post scleral 
buckle surgery.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the optometrist or ophthalmologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.   The claims folder should be 
made available to the optometrist or 
ophthalmologist for review before the 
examination.  The examination must be 
conducted following the protocol in VA's 
Disability Worksheet for VA Eye 
Examination, revised on January 5, 2009.  
The guidelines for examining the visual 
fields must be strictly adhered to, or a 
detailed explanation provided as to why 
this was not possible.  Copies of all 
plotted charts and all results of all 
diagnostic and clinical tests conducted in 
the examination must be included with the 
report.  

The examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected left eye retinal 
detachment status post scleral buckle 
surgery on his ability to work, 
specifically whether the disability causes 
marked interference with employment.

4.  The Veteran should be afforded a VA 
joints examination to assess the degree of 
disability resulting from the right middle 
finger boutonniere deformity.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Worksheet for VA Hand, Thumb and 
Fingers Examination.  

The examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected right middle finger on 
his ability to work, specifically whether 
the disability causes marked interference 
with employment.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

6.  After ensuring that the development is 
complete, re-adjudicate the claims on 
appeal.  If not fully granted, issue a 
supplemental statement of the case (SSOC) 
before returning the claims to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


